Citation Nr: 0530699	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  96-44 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 15, 1996, 
for the assignment of a 30 percent disability rating for 
chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO assigned a 30 percent 
disability evaluation effective on August 31, 1998, for 
service-connected chronic headaches.  

The veteran disagreed with the evaluation and the effective 
date.  After a statement of the case was issued in July 2001 
the veteran indicated that he was not appealing all of the 
issues listed on the statement of the case, identified the 
issue he was appealing, and wrote that his appeal was not 
about the percentage of disability.  Accordingly, as the 
veteran did not perfect his appeal on the issue of an 
increased evaluation for chronic headaches, and, in essence, 
withdrew in writing his notice of disagreement on this issue, 
the issue of an increased rating is not before the Board for 
appellate review.  38 C.F.R. §§ 19.32, 20.204 (2005).

The Board remanded the claim in November 2003 for further 
development.  Most recently, in a rating decision in April 
2005, the RO established an effective date of May 15, 1996, 
for the assignment of a 30 percent disability evaluation for 
chronic headaches.  

The veteran presented oral testimony at a personal hearing in 
August 2005 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was placed in the claims file.  
The case has been returned to the Board for further appellate 
review.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran when further action is required on his 
part.


REMAND

The veteran submitted a claim on May 15, 1996, for 
entitlement to service connection for headaches as secondary 
to his service-connected disability of residuals fracture of 
left nasal bones.  The claim was denied and the veteran 
expressed disagreement.  Upon review, in a November 1997 
rating decision, the Newark, New Jersey RO granted 
entitlement to service connection for chronic headaches as 
related to the service-connected disability of residuals 
fracture of left nasal bones.  The RO assigned a 10 percent 
evaluation effective from May 15, 1996.  

On February 17, 1999, the RO received a claim from the 
veteran seeking an increased evaluation for chronic 
headaches.  Based on review of outpatient treatment records, 
the RO assigned a 30 percent evaluation effective on August 
31, 1998, the earliest date of treatment for headaches within 
a year of the veteran's request for an increased evaluation.  

The veteran disagreed with the effective date and claimed 
that the effective date should be 1991.  In his substantive 
appeal, the veteran stated that his appeal was for retro-
active back pay.  He noted that he previously had been given 
an increase but it was made retroactive to 1996 and he should 
have received benefits further back, to twenty years earlier.

The veteran's representative in January 2002 notes that the 
issue the veteran wants addressed is headaches as secondary 
to the service-connected nasal condition.  The service 
representative points out that the veteran suffered an injury 
to his nasal bone in service.  During treatment, the veteran 
had numerous complaints to include that of headaches.  He 
pointed out that the veteran's medical records, including 
some submitted as early as with the original VA Form 21-526 
included a claim of headaches as secondary to nasal fracture.  
In March 2004 the veteran contended that the effective date 
for the award of 30 percent should have been from the date in 
1970 when a VA clinic started treating him.  He claims 
retroactive back pay and that the rating should have been 
assigned 20 years earlier.  

As noted above, in an April 2005 rating decision, the RO 
established an effective date of May 15, 1996, for the 
assignment of a 30 percent disability evaluation for chronic 
headaches.  This is the date of the veteran's claim upon 
which entitlement to service connection for headaches was 
granted and assigned as the effective date.  

At the August 2005 hearing, the veteran testified that since 
service he had been treated for headaches and at the time of 
his original claim for residuals of a nose fracture, 
headaches were shown, therefore this was an implied claim for 
entitlement to service connection for headaches as secondary 
to nasal fracture.

The Board finds that the veteran is claiming an earlier 
effective date for entitlement to service connection for 
headaches.  As the issue of entitlement to an earlier 
effective date for the assignment of a 30 percent disability 
evaluation cannot be earlier than the effective date of 
service connection, the Board finds this matter is 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for a 30 percent disability 
evaluation.  Therefore, the issue of entitlement to an 
earlier effective date for a 30 percent disability evaluation 
for headaches must be remanded pending the adjudication of 
the inextricably intertwined claim.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  As the claim concerning entitlement 
to an earlier effective date for service 
connection for headaches is deemed to be 
"inextricably intertwined" with an issue 
on appeal, ensure that the notification 
requirements set forth at 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully satisfied as to the issue of 
entitlement to service connection for an 
earlier effective date for entitlement to 
service connection for headaches.   

2.  Thereafter, adjudicate the issue of 
entitlement to an earlier effective date 
for service connection for headaches.  
The veteran and his representative should 
be notified of any decision and of his 
appellate rights.  If a timely notice of 
disagreement is filed, the veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response. 

3.  After completion of the above and any 
additional development deemed necessary, 
review the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case containing notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board for appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

